

116 HRES 611 IH: Supporting the goals and ideals of “National Nonviolence Week” to raise awareness of youth violence in the United States.
U.S. House of Representatives
2019-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 611IN THE HOUSE OF REPRESENTATIVESOctober 1, 2019Mr. Lewis (for himself and Mr. Ryan) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the goals and ideals of National Nonviolence Week to raise awareness of youth violence in the United States.
	
 Whereas teaching youth the practice of nonviolence may encourage a more peaceful society and promote principles of mutual respect, unity, dignity, and equality;
 Whereas the practice of nonviolence has been instrumental in promoting unity, safety, and equal rights in various movements across the globe;
 Whereas the impact of the civil rights movement, particularly in the Southern United States, continues to serve as an example of the power of nonviolence philosophy and how it may be used to create change;
 Whereas the Sojourn to the Past program annually takes high school students to the historic locations of the civil rights movement, teaching them how the practice of nonviolence influenced the civil rights movement by mitigating discrimination, violence, hatred, bigotry, and inequity in schools and communities across America;
 Whereas students visit historic sites in Atlanta, including the Martin Luther King National Historical Park, where students are able to learn about the life of Dr. King and his impact on American history;
 Whereas Atlanta served as an epicenter during the civil rights movement, and other Southern cities such as Selma, Birmingham, Jackson, Montgomery, and Nashville also have historic monuments and sites relevant to the civil rights movement;
 Whereas the goal of the Sojourn to the Past program is to inspire students to become civic leaders with a duty and ability to unite people in their communities in equality and justice through knowledge, understanding, and compassion;
 Whereas the Sojourn to the Past program has afforded participating students with a life-changing experience and serves as a catalyst for them becoming activists and applying nonviolence principles throughout their lives and professions;
 Whereas the Youngstown Sojourn to the Past students successfully petitioned the Youngstown School Board, the Youngstown City Council, and the Youngstown State University trustees to declare the first week in October each year to be Nonviolence Week;
 Whereas the Sojourn to the Past program has afforded participating students with a life-changing experience by allowing them to visit the American South and serves as a catalyst for them to become activists and apply nonviolence principles throughout their lives and professions;
 Whereas youth violence is becoming increasingly common in American society, the practice of nonviolence may serve as a tool to dismantle egregious acts such as school shootings and other forms of mass shootings, bullying, and the continued violence plaguing American communities;
 Whereas, according to the Centers for Disease Control and Prevention (in this resolution referred to as the CDC), youth violence is common, and nearly one in five high school students reported being bullied on school property in the last year;
 Whereas, according to the CDC, youth violence results in considerable physical, emotional, and economic consequences;
 Whereas, according to the CDC’s nationwide Youth Risk Behavior Survey, about 6 percent of students had been threatened or injured with a weapon on school property one or more times during the 12 months before the survey;
 Whereas youth violence can significantly inhibit a child’s access to education and their ability to feel safe, secure, and confident in an academic environment;
 Whereas sexual violence on college campuses is a pervasive issue plaguing the American education system and impacts both men and women;
 Whereas hostility toward homosexuality and gender nonconformity continues to plague gay, lesbian, bisexual, and transgender youth and adults in the United States;
 Whereas gun violence is an issue that continues to impact all Americans, with one-third of gun deaths being homicides and hundreds of mass shootings occurring annually;
 Whereas thousands of Americans have died as a result of gun violence and families have been impacted by egregious acts of gun violence and youth have been particularly vulnerable to its impact in their schools;
 Whereas the practice of nonviolence is one that may be beneficial to people of all age groups, and beneficial to American society overall in combating increased violence and loss of life in our society; and
 Whereas the principle of nonviolence has been a core philosophy of many successful social change movements: Now, therefore, be it
	
 That the House of Representatives— (1)supports the goals and ideals of National Nonviolence Week to raise awareness of youth violence in the United States and the benefits of practicing nonviolence principles; and
 (2)encourages the people of the United States, State and local officials, middle schools and high schools, law enforcement agencies, and other interested groups to observe National Nonviolence Week with appropriate programs and activities that promote awareness and prevention of youth violence.
			